Citation Nr: 0109546	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal was docketed at the Board in 2000.  A hearing was 
held before a hearing officer at the RO in March 2000, and 
the hearing officer's decision was entered in May 2000.  


FINDING OF FACT

Acquired psychiatric disability, variously assessed and to 
include major depression and generalized anxiety disorder, 
was not present in service and is not otherwise related to 
service.  


CONCLUSION OF LAW

Acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The record reflects that the RO 
has made reasonable efforts to obtain copies of all relevant 
records identified by the veteran and, in fact, it appears 
that all evidence identified by the veteran, relative to the 
issue on appeal, has been procured by the RO and associated 
with the claims folder.  In addition, the veteran has been 
examined by VA relative to the disability on appeal.  
Finally, he was afforded a personal hearing at the RO and the 
hearing transcript has been associated with the claims 
folder.  By virtue of a Statement of the Case and a 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran was given notice of pertinent law 
and regulations and the reasons for the denial of his claim.  
Thus, the duty to notify the veteran of the information or 
evidence necessary to substantiate his claim has been met.

The veteran asserts that he entered service immediately after 
he and his wife had had a "stillborn" child.  In the 
aftermath of that experience, and then "being away from home" 
in service, the veteran asserts that he found it difficult to 
cope with military life and indicates that, while in service, 
he preferred to be by himself as much as possible.  He also 
indicates that he had some concerns about being deployed to 
Cuba incident to the 1962 missile crisis, though it never 
came to that.  
Owing to the foregoing stresses in service, the veteran 
contends that the acquired psychiatric disablement with which 
he suffers currently is traceable to his period of service.  
In support of his claim, the veteran points out that, 
subsequent to service, he returned to his old employment in 
the defense industry.  However, after only approximately two 
years back on the job, he began to experience problems with 
his "nerves" and shortly thereafter, his employer released 
him.  

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1131.

Service medical records are negative for any reference to a 
psychiatric condition.  In a submission received from the 
veteran in February 1998, he indicated that he began seeing 
"Dr. Hoctor" for depression in "approximately 1967".  A 
report pertaining to outpatient treatment rendered the 
veteran by one "Dr. Hoctor" under non-VA auspices in 
September 1968 reflects that the veteran presented with 
problems including gastrointestinal distress and dizziness 
which the veteran thought were "caused by his nerves"; the 
impression was anxiety neurosis.  When seen by Dr. Hoctor in 
August 1972, at which time the veteran was experiencing 
various stresses with his father, he was noted to be "very 
neurotic".  In an October 1987 statement from Bob R. Carnett, 
D.O., who was affiliated with Salem Medical Clinic, Dr. 
Carnett indicated that he had seen the veteran on an 
intermittent basis "since 1979" and, most recently, in August 
1987; among the conditions for which the veteran had been 
treated was "chronic anxiety-depression".  

Also of record is a report pertaining to the veteran's 
psychiatric examination by a non-VA physician, Scott Jones, 
M.D., in May 1994.  The veteran complained of feeling 
"depressed at times" and indicated that he on occasion felt 
"lightheaded" when he was around other people.  He also 
related that he had had a myocardial infarction in 1989.  The 
diagnoses, following mental status examination, were 
depressive disorder and panic disorder with agoraphobia.  In 
May 1995, the veteran was psychiatrically examined by a non-
VA psychiatrist, P. S. Miller, M.D.; the diagnosis was major 
depression, of unstated etiology.

When he was seen for VA outpatient treatment in June 1997, 
the veteran's primary complaints were gastrointestinal in 
nature; the pertinent assessment was depression.  When he was 
examined by VA in August 1997, he complained of having a lack 
of energy in the morning.  Findings on mental status 
examination included an affect described as being 
"appropriate"; his thoughts were goal directed; the diagnoses 
were generalized anxiety disorder and dysthymia.  Thereafter, 
when the veteran was seen by Dr. "Espinosa" under non-VA 
auspices in 1998, he complained of being "[d]epressed all the 
time".  

Most recently, in March 2000, the veteran was afforded a 
personal hearing at the RO.  The substance of such hearing is 
reflected in the narrative and quoted testimony set forth 
above comprising the veteran's present contentions.  

In considering the veteran's claim for service connection for 
psychiatric disability, the Board is cognizant that he 
currently suffers from acquired psychiatric disablement.  
Included among the recent diagnoses of the same are 
generalized anxiety disorder, major depression and dysthymia.  
However, with respect to each acquired psychiatric condition 
with which the veteran is shown to have been assessed since 
service, there is no evidence (in any instance) relating the 
same to his period of service, as might (if extant) permit an 
award of inferred service connection in accordance with 
38 C.F.R. § 3.303(d).  To be sure, the Board has been most 
sensitive to the veteran's assertion that, following service 
and after only approximately two years back on the job, he 
began to experience problems with his "nerves" and shortly 
thereafter, his defense industry employer released him.  The 
thrust of such assertion appears to be that the "nerve[]" 
problems then experienced by the veteran were so proximate in 
time to his period of service that it may be inferable that 
they originated in service.  However, even ignoring that 
service medical records are devoid of any reference to 
emotional/psychological distress, the Board's scrutiny of the 
record reveals that, while the veteran was apparently 
bothered by "anxiety" as early as 1968, he was still working 
for his defense-related employer in 1969 (some six years 
after he was discharged from service).  Moreover, factors 
including experiencing "trouble with his boss" apparently 
played a role in his ultimate dismissal.  It also bears 
emphasis that the report pertaining to outpatient therapy 
rendered the veteran by Dr. Hoctor in 1968 reflects that, 
while the veteran had temporarily discontinued working for 
such defense industry employer in apparently "May" 1968 owing 
to problems including "stomach trouble", he was successfully 
treated for the same at the Salem Medical Clinic and 
thereafter returned to work.  Although the "same symptoms" 
then reappeared, the veteran is recorded as having been of 
the view, as opposed to any notion that such 
problems/symptoms were of service origin, that the problems 
(apparently chiefly gastrointestinal distress) were "entirely 
due to the amount of pressure he was" subjected to "while at 
work."  In view of the foregoing observations, then, to 
particularly include that bearing on the lack of any evidence 
documenting clinical attribution of any assessed psychiatric 
condition to service, the Board is constrained to conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for psychiatric 
disability.  In making this determination, the Board has 
considered the veteran's hearing testimony.  While he is 
competent to describe his symptomatology and express his 
belief in the merits of his claim, he is not competent to 
offer a medical diagnosis or opinion regarding time of onset 
of a psychiatric disorder.  38 U.S.C.A. § 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 3.303.

In reaching the foregoing determination, the Board has not 
ignored indication in the record that the veteran is 
presently in receipt of Social Security Administration (SSA) 
benefits.  It is unclear whether the veteran is receiving SSA 
benefits based on disability or merely Supplemental Security 
Income.  However, even if the veteran is receiving the former 
(i.e., SSA benefits based on disability), he has not on any 
occasion indicated that psychiatric impairment was a factor 
in being awarded the same (there is, however, some indication 
that the veteran's 1989 heart attack was the basis for his 
pertinent SSA award).  Because the veteran has not indicated 
that acquired psychiatric disablement played any role in his 
award of pertinent SSA benefits (i.e., there is no 
"relevancy" showing), it never became incumbent on the RO to 
procure a copy of the record upon which the award (whatever 
the nature of the same) was based.  See Counts v. Brown, 6 
Vet. App. 473, 477-78 (1994).  


ORDER

Service connection for psychiatric disability is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

